UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1829



SHIRLEY PHULL,

                                              Plaintiff - Appellant,

          versus


INTERSTATE MANAGEMENT COMPANY, LLC,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-04-1536-1)


Submitted:   February 28, 2006            Decided:   March 23, 2006


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elaine C. Bredehoft, Peter C. Cohen, CHARLSON, BREDEHOFT & COHEN,
P.C., Reston, Virginia, for Appellant. Michael A. Viccora, Susan
Jeanblanc Cohen, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Shirley Phull appeals the district court’s order denying

relief    on   her   civil   action   alleging     claims   of   employment

discrimination under Title VII of the Civil Rights Act of 1964.           We

have     reviewed    the   record   and     find   no   reversible    error.

Accordingly, we affirm on the reasoning of the district court. See

Phull v. Interstate Mgmt. Co., No. CA-04-1536-1 (E.D. Va. July 8,

2005).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                    - 2 -